Citation Nr: 1519471	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a skull fracture.  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 2006 to August 2011 with prior periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.

In February 2014, the Veteran had a hearing before the undersigned.  A hearing transcript is of record.  

The January 2013 statement of the case (SOC) includes the issues of service connection for coccidiomycosis (Valley fever) and a noncompensable rating for herpes zoster.  In her February 2013 substantive appeal, she limited the issues on appeal to service connection for hepatitis C and residuals of a skull fracture.  The April 2013 supplemental statement of the case (SSOC) and VA Form 8 certification of appeal does not include these issues as part of the appeal.  The April 2013 SSOC did not include the additional issues or otherwise suggest they were on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  While the May 2013 statement of the accredited representative included these issues, it is not an adequate filing and does not serve to perfect the appeal with regards to other issues.  In conclusion, a substantive appeal has not been received with respect to the issues of service connection for coccidiomycosis and a compensable rating for herpes zoster.  These issues are not on appeal.  Id.; 38 C.F.R. § 20.202.

Statements by the Veteran and the evidence of record could be construed as a claim of service connection for psychiatric disability.   This matter has not been adjudicated by the originating agency and is referred to the RO for action deemed appropriate.  

Additional evidence has been received since the last adjudication by the RO in the April 2013 Supplemental Statement of the Case.  The substantive appeal was filed after February 2, 2013 and a waiver of review is not necessary.  38 C.F.R. § 19.37(b).

In addition to the paper claims folder, the record includes electronic documents within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered.   


FINDINGS OF FACTS

1.  Hepatitis C pre-existed active duty and did not undergo a permanent increase in severity therein.  

2.  The Veteran does not have chronic disability related to any head/skull injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m), 3.102, 3.301, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for residuals of a skull fracture are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a July 2011 letter, including Risk Factors for Hepatitis, sent to the Veteran.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes service treatment records (STRs), VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  She was afforded February 2012 VA liver and traumatic brain injury (TBI) examinations.  She was also afforded a July 2013 VA psychiatric examination in connection with another claim.  The VA examiners reviewed the claims folder, queried the Veteran, and conducted relevant clinical examinations.  They provided medical opinions with supporting rationales.  The VA liver examiner concluded there was clear and unmistakable evidence showing both that hepatitis C preexisted active service and that it was not aggravated beyond its normal progression during service.  He provided plausible reasons to support his determination.  It is clear that he believed that no causation or aggravation occurred in service due to the absence of medical/ clinical evidence supporting such a causal relationship.  The Board notes that the February 2012 VA TBI examination report reflects that the examiner did not complete the questionnaire for 10 facets of TBI-related cognitive symptoms.  It is reasonable to infer that he did so because he did not believe the Veteran had current TBI residuals and completion of the questionnaire would be superfluous.  Overall, the February 2012 and July 2013 VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the February 2014 hearing, the undersigned identified the issues on appeal and advised the Veteran on the evidence generally needed to substantiate service connection claims.  She provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Pertinent laws and regulations

As an initial matter, any service department finding that a disease was incurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  The Veteran has submitted service department line of duty determinations for hepatitis C indicating that it was incurred in service.  (See May 2011 Department of the Army; August 2012 Utah National Guard reports).  The medical evidence shows that the Veteran was diagnosed with hepatitis C in January 2002 and consequently, contradicts the May 2011 and August 2012 service department determinations.  VA law does not provide for service connection based on incurrence when disability pre-existed service.  38 C.F.R. §§ 3.303, 3.304, 3.306.  The line of duty determinations make no mention of the clinical evidence reflecting the presence of hepatitis C prior to service and apparently presume that findings in service represented the onset of pertinent disability.  The May 2011 and August 2012 service department determinations that hepatitis C was incurred in the line of duty are patently inconsistent with the laws administered by VA and are not binding to VA.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted at entrance into service.  38 C.F.R. § 3.304(b).  However in this case, the Veteran had been in service for a number of years prior to activation in 2006.  An induction examination is not of record for the period of active service beginning in May 2006 and the presumption of soundness does not attach to this period of service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As detailed below, the medical evidence shows that the Veteran was diagnosed with Hepatitis C prior to service, and it is considered a preexisting disability. 

Preexisting disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  However, the standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify simple conditions, she is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Hepatitis C

Private medical records from January 2002 show that the Veteran had elevated liver function tests (LFT).  She had a liver biopsy, which was positive for the hepatitis C antibody.  She was diagnosed with chronic hepatitis, estimated grade III activity, and stage III fibrosis.  

In an October 2006 Medical Certificate, the Veteran acknowledged having chronic hepatitis C, and described it as being successfully treated.  

October 2010 private hospital records reflect that the Veteran was treated for injuries from a fall caused by acute alcohol intoxication.  During diagnostic testing, it was discovered that she had abnormal liver function.  She acknowledged having a history of hepatitis C.  The clinician advised her to follow-up with her primary care provider and discouraged heavy alcohol use.  

January 2011 private medical records from Dr. B reflect that the Veteran needed gastroenterology follow-up for hepatitis C symptoms.  Dr. B advised her to stop smoking immediately.  He noted that her depression had improved, but was not in remission.  Clinical examination was significant for hepatic enlargement 1 centimeter below margin.  She did not evince unusual anxiety or depression.  
Dr. B diagnosed chronic hepatitis C without hepatitic coma.  She was referred to a gastroenterology clinic.  

The Veteran visited a private gastroenterology clinic in January 2011.  Her primary complaint was abdominal pain.  The clinician noted her most recent laboratory tests showed mildly low platelets, but normal albumin and synthetic hepatic function.  Clinical examination showed the abdomen to be symmetric without distension.  Abdominal muscles were normal.  Bowel sounds were present without bruits.  No organomegaly was observed.  Umbilicus was normal.  Hepatic tenderness was not present.  The examiner diagnosed liver cirrhosis and chronic hepatitis C.  She advised a new course of hepatitic C therapy to be scheduled in the following months.  

In May 2011, the Veteran returned to the gastroenterology clinic.  She described herself as feeling well, except for mild fatigue.  Clinical examination showed normal findings for the abdomen and genitourinary systems.  She denied anxiety, depression, and increased stress.  The clinician ordered a medication regimen and specifically advised the Veteran about the risk of skin rash associated with Incevic.  

May 2011 private emergency room (ER) records indicate that the Veteran was treated for acute alcohol intoxication.  Her boss had contacted the emergency room after she expressed suicidal ideations.  She was treated and improved.  

June 2011 gastroenterology clinic records reflect that the Veteran was ready to begin hepatitis C treatment.  She reported "feeling well" but was mildly anxious about beginning therapy.  Reported symptoms and clinical examination were unchanged from May.  The clinician provided in-depth instructions about the medications.  

July 2011 gastroenterology clinic records show that the Veteran had completed two weeks of therapy.  For the first week, she had been doing generally well, except for minor symptoms.  No rash was reported.  For the second week, she endorsed having joint and muscle aches, headaches, fatigue, insomnia, decrease appetite, and weight loss.  She again denied anxiety, depression, and increased stress.  She was advised to continue the current treatment.

August 2011 gastroenterology clinic records reflect that the Veteran had 5 weeks of treatment.  She denied any alcohol use.  She endorsed symptoms of joint and muscle aches, headaches, and fatigue.  She also had poor concentration, mood swings, insomnia, rash, dyspnea, decreased appetite, weight loss, and vision change. She again denied anxiety, depression, and increased stress.  Clinical examination was grossly normal.  The clinician reviewed and discussed the medications and symptomatic care.  She advised the Veteran to continue the current treatment regimen.  

September 2011 VA ER records reflect that the Veteran sought medical attention for a rash that had appeared about a month ago.  She reported being on a hepatitis C treatment regimen.  She also complained about recent emotional lability.  Clinical evaluation was notable for a diffuse rash.  The clinician believed it was related to the hepatitis C medication.  He consulted with the Veteran's treating clinician and advised the Veteran to discontinue Incivek.  

In September 2011, the Veteran submitted a hepatitis C risk factor questionnaire.  She affirmed the following risk factors: high risk sexual activity, tattoo/ body piercings, shared toothbrushes and/or razorblades.  She was unsure if she had risk factors of: acupuncture with non-sterile needles and contaminated blood exposure.  She further clarified her risk factors.    

November 2011 SSA psychiatric evaluation indicates that the Veteran applied for disability primarily for physical problems.  She reported developing depression about two years ago due to being upset about her decreased occupational capabilities.  She was concerned about her hepatitis C treatment.  The examiner diagnosed: adjustment disorder with anxious and depressed mood; alcohol abuse in early remission; and cognitive disorder, not otherwise specified.  The examiner qualified her opinion stating that these conclusions are based upon the Veteran's reports, observations, and test findings, but would not account any information the Veteran failed to disclose.      

December 2011 VA primary care records shows that the Veteran wanted to establish primary care at VA.  She reported hepatitis C treatment that past May, but had to discontinue it due to the dermatologic side effects.  She reported having an extremely high viral count prior to treatment.  During review of systems, the Veteran described her overall health as fair.  She identified fatigue as a problem.  Clinical examination was grossly normal.  Liver function testing was taken.  The examiner noted the hepatitis C treatment and referred the Veteran to the liver clinic.  

February 2012 VA liver clinic records show that the Veteran was diagnosed with hepatitis C after reporting abdominal pain to her primary care provider.  She believed she was diagnosed in 2008.  She recently had hepatitis C treatment, but had to discontinue it due to a spongiotic dermatitis type rash.  Her current symptoms were limited to mild fatigue and persistent right upper quadrant pain.  She believed she had responded treatment prior to developing side effects.  She acknowledged a history of tobacco and alcohol use.  However, she denied having alcohol over the past 5 months.  She also reported having a tattoo many years ago.  Clinical test results from December 2011 were reviewed.  The clinician believed the Veteran was a good candidate to restart therapy, describing her as reliable, sober, and without decompensated liver disease.  She was advised on a plan to restart drug therapy.  

VA provided the Veteran a liver examination in February 2012 with review of the claims folder.  The examiner diagnosed hepatitis C beginning in January 2002.  He noted the liver biopsy study from January 2002 showing grade III hepatitis and stage III fibrosis.  It also showed a positive hepatitis C antibody.  He reported that she began hepatitis C treatment in 2011, but discontinued it due to side effects.  She was not on current treatment.  December 2011 viral loads had increased, but liver function testing was normal with the exception of an isolated reading.  He additionally noted that the Veteran did not ever have jaundice and that she does not present with any clinical symptoms related to active hepatitis.  He noted that the Veteran had a remote history of tattoos.  He reviewed the December 2011 liver function test results.  He expressed a medical opinion that hepatitis C clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by service beyond the natural progression by an in-service injury, event, or illness.  He explained that the Veteran's military occupational duties would not aggravate hepatitis C.  He noted that the Veteran had consumed relatively large quantities of alcohol during service, but had discontinued its use.  The recent hepatitis treatment was effective in reducing her viral load prior to discontinuance due to an allergic reaction.  He reiterated that the Veteran's active duty status was completely unrelated to her ceasing hepatitis C treatment.  

In July 2012, Dr. B reported that hepatitis C viral infections tend to progress with concomitant chronic stress, sleep deprivation, smoking, and other conditions which impair the fighting strength of the immune system.  

March 2013 VA treatment records reflect that the Veteran recently finished a 48 week course of hepatitis C therapy.  The clinician commented that most of the time the Veteran had low viral counts of detectable/ not quantifiable.  However, she was at high risk for recurrence.  The clinician was hopeful that this period of low viral titers had caused hepatic stability.  

In February 2013, the Veteran reported that hepatitis C was diagnosed during active service.  She reported that she worked on suicide prevention during active service and experienced a great amount of occupational stress.  She believed that the occupational stress aggravated her hepatitis C disease.  

At the February 2014 hearing, the Veteran reported she was diagnosed with hepatitis C in 2001.  She later reported that she was diagnosed sometime around 2007 or 2008.  She believed she was on active duty at the time of diagnosis.  She testified that she worked as a counselor in a very stressful environment.  

As an initial matter, the evidence irrefutably shows that the Veteran had hepatitis C prior to active service and service connection on a direct basis is not for further consideration.  38 C.F.R. § 3.303; see January 2002 private medical records.  The issue is whether the Veteran had an aggravation of preexisting hepatitis C during active service.  38 C.F.R. § 3.306.  

The Veteran is competent to describe readily observable symptoms associated with liver problems such as skin discoloration, abdominal pain, general gastrointestinal distress, among other similar symptoms.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  She identified symptoms of abdominal pain and mild fatigue during service that her treating clinician attributed to hepatitis C.  These reports have been considered and are probative evidence.  However, their probative weight is limited as the Veteran does not have a medical background in liver disease and she does not cite to what in the record demonstrates a permanent measurable increase in hepatitis C in service as opposed to symptoms that may or may not be evidence of the natural progress of the disease.  

Dr. B's medical opinion is brief and vague.  It does not reflect an application of medical principles to the specific case.  He recites several risk factors that would exacerbate hepatitis C symptoms, including concomitant chronic stress.  He does not point to any stress in service that resulted in a measurable increase in hepatitis C.  He did not account for the 2011 contemporaneous medical records indicating that the Veteran denied experiencing anxiety or increased stress.  (See private medical records from January 2011, May 2011, June 2011, July 2011, and August 2011); Caluza, 7 Vet. App. at 510-511 (VA may reject evidence based upon its inconsistency with additional evidence of record).  The Board does not find Dr. B's medical opinion highly probative to show an aggravation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (value of a medical opinion is dictated by its rationale).  

By contrast, the February 2012 VA medical opinion is probative and weighs against the claim.  Id.; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The February 2012 VA physician based his medical opinion upon a longitudinal review of the record, clinical interview and examination, and his clinical experience.  He discussed the pertinent medical history in detail and examined the Veteran.  His medical opinion is plausible and consistent with the record.  His report noted that the Veteran was a counselor in service.  Her hepatitis C risk history was limited to a remote history of tattoos and completely unrelated to service.  She did not present with clinical hepatitis symptoms at the examination and did not ever experience jaundice.  She had a significant history for alcohol abuse and the recent medical records indicated that hepatitis C was relatively asymptomatic.  He concluded that the evidence did not show an in-service hepatitis C aggravation beyond the normal course of disability.  

In summary, the Board finds the February 2012 VA medical opinion highly probative evidence that hepatitis C did not increase in severity beyond its normal progress in service.  Nieves-Rodriguez, 22 Vet. App. at 304.  It is more probative than the Veteran's contentions and the report by Dr. B.  An in-service aggravation has not been demonstrated.  38 C.F.R. § 3.306.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for hepatitis C is denied.

(ii) Residuals of a skull fracture

March 2008 private medical records reflect that the Veteran slipped on stairs outside her residence.  She lost consciousness and apparently spent the night outside.  She presented to the hospital with a bump on her head, headache, and right hand neurological dysfunction.  Clinical examination and diagnostic testing were grossly normal or not otherwise indicative of permanent injury from the fall.  The examiner commented the right hand complaints were similar to the previous neurological deficit, which prompted a recent cervical fusion.  The Veteran was discharged home in good condition.  The final diagnoses were listed as back pain, minor head injury, fall, and acute right wrist drop.  

Private medical records from June 2008 reflect that the Veteran had a head injury while working on her residence.  She hit her head and right shoulder.  She reported being unconscious for 30 minutes and was found by a neighbor.  She currently had headache, possible face fracture, and severe right arm pain.  She denied confusion or amnesia.  Following clinical evaluation, she was assessed as having grade 3 concussion, post-concussion headaches, and related vomiting.  CT scan of the brain returned normal.  

The Veteran had another fall in October 2009.  She slipped off of a ladder at her residence and fell 6-7 feet.  She hit her head and chest.  Currently, she had pain in her left ribs.  She initially had headaches, but they had subsided.  The examiner noted that there was no loss of consciousness.  Clinical examination was negative for head swelling, but showed mild tenderness in the right parietal area.  It was otherwise grossly normal with the exception of the chest wall injury.  Chest X-ray was negative.  The examiner assessed contusion to the head and chest.  

December 2009 private hospital records show that the Veteran had another fall and injured her face.  It occurred at her residence when she slipped on ice.  She presented with mild head pain and moderate right wrist pain.  Clinical examination showed a laceration on the left eyebrow and mild tenderness and swelling of the right wrist.  The laceration was treated.  The examiner diagnosed laceration to face and contusion of the right wrist.  

July 2010 private hospital records reflect that the Veteran recently fell and injured her head, face, and knees.  She reported that she hit her head.  She did not lose consciousness.  She acknowledged consuming alcohol, but reported that she was in an argument and fell down stairs.  Police were contacted.  She currently had pain in her neck and head.  She denied the following symptoms: numbness, vision loss, hearing loss, chest pain, difficulty breathing, weakness, headaches, nausea, abdominal pain, fever, vomiting, urinary changes, or depression.  Clinical examination showed the Veteran to be anxious and in pain.  The examiner noted alcohol on her breath.  She had a laceration on her scalp and left cheek.  She had mild tenderness and swelling in her knees.  Otherwise, the examination was grossly normal.   X-rays were negative for face or knee fracture.  The clinician noted that the Veteran was clearly intoxicated and agitated about treatment.  He listed a clinical impression of a fall, alcohol intoxication, acute left knee pain, deep laceration to the scalp, and contusion to the soft tissue hematoma and abrasion to the face.  

Additional contemporaneous medical records reflect that she reported the fall occurred when she was assaulted at her residence.  She reported that the police took the perpetrator into custody.  Clinical evaluation showed the lacerations were healing.  The clinician assessed contusion of the face, scalp, and neck and concussion.  He recommended continued treatment.  

October 2010 private hospital discharge records reflect that the Veteran was treated for alcohol abuse, head laceration, depressed frontal bone fracture, headache, and hepatitis C with abnormal liver function tests.  The clinician noted that the Veteran binged on alcohol and was counseled on the dangers of excessive alcohol consumption in light of her history of hepatitis C and multiple falls.  She received 9 stitches for the laceration on her anterior head.  CT scan revealed a frontal bone fracture in the maxillofacial area.  No therapeutic intervention was needed since it was a stable condition.  The Veteran was noted to have a very severe headache secondary to fall and related fracture.  CT scan of the head did not show intracranial bleeding.  She did not have episodes of altered mental status, loss of consciousness, or meningeal signs.  The headache was deemed likely secondary to minor trauma and did not necessitate additional intervention.  Hepatitis C was diagnosed upon abnormal liver function test results and the Veteran was referred to her primary care physician for follow-up.  

November 2010 private primary care records reflect that the sutures were removed and the laceration was assessed as well healed after 10 days.  

November 2011 SSA psychological evaluation shows that the Veteran was diagnosed with a cognitive disorder.  The examiner noted the October 2010 injury resulting in a fractured skull.  The Veteran reported increased irritability and memory problems since the fall.  Mental status examination (MSE) showed that the Veteran had an appropriate appearance.  She was cooperative and communicated well.  However, she displayed a flat affect.  She was fully oriented.  She had some difficulty maintaining the pace during quantitative testing and concentration difficulties during the clinical interview.  She gave inconsistent reports on the nature of her memory problems.  However, she was able to complete simple directions.  Her overall mental status was in the expected range.  The examiner noted the memory test results.  Clinical testing was showed that intellectual functioning was roughly in-line, but that she had lower scores on several visuospatial measures indicative of mild cognitive difficulty.  She believed the Veteran may have trouble recalling visual information.  Notably, the Veteran already had difficulty managing stress and low motivation.  The examiner believed the slight memory difficulty in combination with these factors would limit her ability to retain information.  However, the Veteran was able to communicate well and follow simple directions.  The examiner qualified her report.  She stated that it was limited to the Veteran's reports, clinical observations, and as applicable, test findings.  She was unable to consider symptoms or reports that were not disclosed by the Veteran.  She believed that the symptoms could be more or less severe than reported.     

In February 2012, the Veteran had a Traumatic Brain Injury (TBI) examination with review of the claims folder.  The examiner determined that the Veteran did not meet the criteria for a TBI diagnosis.  He recited the pertinent medical history concerning the multiple head injuries.  The Veteran reported that she had headaches following her October 2010 injury.  They occurred a couple of times per week.  She reported that she had them in service and associated them with occupational stress.  She denied any treatment or incapacitating episodes.  She reported dizziness beginning several years ago.  The episodes occurred about two to three times per week and lasted a few minutes.  They often occurred when she rose from bed in the morning.  She described it as a spinning sensation.  The examiner commented that in addition to her head injury, the Veteran had significant additional medication use and alcohol use.  The Veteran asserted that she had cognitive symptoms.  She stated that they began around 2007 or 2008.  She had poor memory, forgetfulness, poor attention, and poor concentration.  She had difficulty with executive functions and processing information.  However, her judgment and decision-making was intact.  She believed her cognitive function was worsening and often wrote information to compensate for her memory.  She denied any treatment.  The examiner commented that the Veteran did not have neurobehavioral symptoms, sensory disturbances, or neurological disturbances due to TBI.  She was recently separated from service due to mandatory age related retirement and currently worked on a seasonal basis maintaining a camp ground.  She currently used numerous medications.  

Mental status examination (MSE) showed that she was fully oriented, without aphasia, and conversant.  She had normal score on quantitative MSE testing.  Cranial nerves, motor function, reflex, sensory, and coordination were grossly normal.  Her gait was free from neurological deficit.  The examiner declined to attribute the Veteran's asserted symptoms to TBI.  He noted that she had a history of head injuries.  She also had several other significant medical problems including hepatitis C, depression, hypertension, palpitations, and a history of alcohol abuse.  Despite her contentions, he believed she did not have TBI.  

October 2012 VA treatment records reflect that the Veteran had occasional headaches over the past month.  The examiner commented that the headache and additional current complaints were common and attributable to her hepatitis C therapy.  November 2012 VA treatment records show that the Veteran continued to have headaches.  

In July 2013, the Veteran was afforded a VA psychiatric evaluation with review of the claims folder.  The examiner agreed that the Veteran did not present with a cognitive disorder based upon contemporaneous clinical observation and testing.     
The VA examiner diagnosed a mild mood disorder with mixed features.  He considered her subjective complaints about memory loss and confusion.  She further described these symptoms as depressed mood, anhedonia, anxiety, insomnia, diminished concentration, and forgetfulness, among others.  She believed her depressed mood was the most troubling symptom.  She denied having treatment for any cognitive symptom.  She reported compensating by writing information and relying on others to remind her of tasks.  She believed her forgetfulness was her most distressing symptom.  She cited being frequently unaware of why she was in a particular location.  MSE showed mild depression and anxiety.  Clinical cognitive evaluation revealed her to be fully oriented and upon testing, free from memory deficit.  The Veteran denied any substance abuse since 2012, but acknowledged a long history of alcohol abuse prior to then. 

At the February 2014 hearing, the Veteran reported that she had headaches and took analgesics for pain relief.  

The Veteran asserts that service connection is warranted for various residual symptoms related to her skull fracture.  Notably, the October 2010 head injury, which resulted in the skull fracture, is indisputably attributable to alcohol abuse.  The Board finds that it is willful misconduct and cannot be considered an in-service event or injury for service connection purposes.  38 C.F.R. § 3.301(b), (c)(2).  Alternatively, the Board will consider the additional head injuries not shown to be due to alcohol abuse as in-service events in the instant analysis.  

The issue in this particular case is whether, excluding the October 2010 injury, the Veteran currently has a residual disability from other in-service falls causing head injury.  She asserts that she does.  Again, she is competent to report readily observable residual symptoms typically associated with head trauma.  Jandreau, 492 F.3d at 1377.  While her contentions are probative, their value must be weighed against other evidence of record, including that of medical experts.  

Medical evidence of record includes the November 2011 SSA report and the February 2012 and July 2013 VA examination reports.  The November 2011 SSA examiner diagnosed a cognitive disorder based upon the Veteran's reports of a skull fracture.  As noted above, the in-service fall resulting in a skull fracture is attributable to alcohol abuse and is considered willful misconduct.  38 C.F.R. § 3.301(b), (c)(2); October 2010 private medical records.  Although the November 2011 SSA examiner indicates a cognitive disorder is present, she related it to the October 2010 injury.  The November 2011 SSA report is not probative to show a residual cognitive disability related to service since it only contemplates the October 2010 injury.  

The February 2012 VA examiner is qualified as a neurologist and the July 2013 VA examiner is a physician.  They based their medical opinions upon a longitudinal review of the record, clinical interview and observation, and personal clinical experience.  They discussed the pertinent medical history in detail and examined the Veteran.  Their medical opinions are plausible and consistent with the record.  The February 2012 VA examiner found that the Veteran had additional medical conditions that would explain her reported symptoms.  It was concluded that the Veteran did not have residuals of a head injury in service.  Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  His medical opinion is consistent with subsequent July 2013 VA psychiatric examination, which also ruled out a cognitive disorder based upon clinical observation and memory testing.  The Board considers these reports highly probative evidence weighing against any residual disability sustained from the multiple head injuries incurred in service.  Id.; King, supra.

In summary, the Board finds the February 2012 VA and July 2013 medical opinions more probative than the Veteran's contentions and the SSA record.  Nieves-Rodriguez, 22 Vet. App. at 304.  Residual disability attributable to in-service head injuries incurred in the line of duty is not shown.  38 C.F.R. § 3.301(b), (c)(2).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for residuals of a skull fracture is denied.


ORDER

Service connection for hepatitis C is denied.  

Service connection for residuals of a skull fracture is denied.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


